Exhibit 10.20

 

KANBAY INTERNATIONAL, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Participant:                                                    

 

Number of Shares subject to this Option:                           

 

 

 

Date of Grant:  [                          ], 2004

 

Exercise Price:  $                           

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”), effective as of the
Date of Grant set forth above, is entered into by and between Kanbay
International, Inc., a Delaware corporation (the “Company”) and the Participant
set forth above.

 

RECITALS

 

WHEREAS, the Company has adopted the Kanbay International, Inc. Stock Incentive
Plan (as amended from time to time, the “Plan”), which provides for the grant of
non-statutory stock options (the “Options”) to Service Providers (as defined in
the Plan) of the Company, as selected by the Company’s Compensation Committee
(the “Committee”), to purchase Shares of the Company;

 

WHEREAS, the Participant has been selected by the Committee to receive an Option
in accordance with the provisions of the Plan; and

 

WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of the Option.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained and other good and valuable consideration, the
receipt, sufficiency and adequacy of which are hereby acknowledged, the parties
hereto hereby agree as follows:

 


1.             DEFINITIONS


 

All capitalized terms used in this Agreement shall have the same meanings as are
ascribed to them in the Plan, unless expressly provided otherwise in this
Agreement.

 


2.             GRANT OF OPTION; EXERCISE PRICE


 

The Company hereby awards to the Participant this Option to purchase all or any
part of the number of shares of Common Stock set forth above (the “Option
Shares”) at the Exercise Price set forth above on the terms and conditions set
forth herein and subject in all respects to the terms and provisions of the
Plan, which is incorporated herein by reference. This Option is not intended to
be treated as an Incentive Stock Option.

 


3.             VESTING OF OPTION


 

This Option is exercisable only upon and after vesting. The Options granted
herein shall vest according to the following schedule:

 

 

--------------------------------------------------------------------------------


 


(A)           ONE-THIRD ON THE FIRST ANNIVERSARY OF THE DATE OF GRANT, IF THE
PARTICIPANT HAS REMAINED IN SERVICE CONTINUOUSLY UNTIL THAT DATE;


 


(B)           AN ADDITIONAL ONE-THIRD ON THE SECOND ANNIVERSARY OF THE DATE OF
GRANT, IF THE PARTICIPANT HAS REMAINED IN SERVICE CONTINUOUSLY UNTIL THAT DATE;


 


(C)           AN ADDITIONAL ONE-THIRD ON THE THIRD ANNIVERSARY OF THE DATE OF
GRANT, IF THE PARTICIPANT HAS REMAINED IN SERVICE CONTINUOUSLY UNTIL THAT DATE;
AND


 

Except as provided in Section 4 below, or as the Committee may determine in its
sole discretion on a case by case basis, no Option shall continue to vest after
the date the Participant has terminated Service for any reason and any unvested
portion of this Option theretofore held by the Participant shall be forfeited as
of that date.

 


4.             SPECIAL VESTING PROVISIONS.


 


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 3 ABOVE, IF A
PARTICIPANT DIES OR SUFFERS A DISABILITY DURING THE VESTING PERIOD DESCRIBED IN
SECTION 3 ABOVE WHILE IN SERVICE, THE UNVESTED PORTION OF THIS OPTION HELD BY
SUCH PARTICIPANT OR ANY TRANSFEREE THEREOF SHALL AUTOMATICALLY VEST ON THE DATE
OF DEATH OR DISABILITY.


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 3 ABOVE, THE
VESTING PERIOD DESCRIBED IN SECTION 3 ABOVE WILL BE SUSPENDED DURING THE
PENDENCY OF ANY BONA FIDE LEAVE OF ABSENCE APPROVED BY THE COMPANY AND THE
VESTING PERIOD WILL BE INCREASED BY THE LENGTH OF TIME OF SUCH LEAVE OF ABSENCE.
NOTWITHSTANDING THE FOREGOING OR ANYTHING IN THE PLAN TO THE CONTRARY, IF THIS
OPTION WOULD, BY THE OPERATION OF THIS PARAGRAPH, VEST AFTER THE TENTH
ANNIVERSARY OF ITS ORIGINAL DATE OF GRANT, THEN THIS OPTION SHALL TERMINATE ON
THE TENTH ANNIVERSARY OF ITS ORIGINAL DATE OF GRANT AND IN NO EVENT SHALL A
PARTICIPANT OR TRANSFEREE BE PERMITTED TO EXERCISE THIS OPTION AFTER THE TENTH
ANNIVERSARY OF THE ORIGINAL DATE OF GRANT. THIS PARAGRAPH SHALL HAVE NO EFFECT
ON THIS OPTION, OR PORTIONS HEREOF, WHICH, BY ITS TERMS, IS VESTED PRIOR TO THE
FIRST DAY OF AN EMPLOYEE’S LEAVE OF ABSENCE.


 

(c)           If a Change in Control occurs, the unvested portion of this Option
will become fully vested on the closing date of the Change in Control, if the
Participant has remained in Service continuously until that date.

 


5.             EXERCISE OF OPTION


 


(A)           EXCEPT AS OTHERWISE PROVIDED HEREIN, EACH PORTION OF THE OPTION
GRANTED HEREUNDER SHALL EXPIRE ON THE DATE THAT IS FIVE (5) YEARS FROM THE DATE
THAT PORTION OF THE OPTION BECOMES VESTED AND EXERCISABLE IN ACCORDANCE WITH
SECTION 3. THE PARTICIPANT WILL BE DEEMED TO EXERCISE PORTIONS OF THIS OPTION IN
THE ORDER IN WHICH EACH PORTION OF THIS OPTION VESTS. IF THE PARTICIPANT DOES
NOT EXERCISE ANY PORTION OF THE OPTION WITHIN FIVE (5) YEARS FROM THE DATE THAT
PORTION OF THE OPTION BECAME VESTED AND EXERCISABLE, THAT PORTION OF THE OPTION
WILL EXPIRE AND BE FORFEITED. THE FOLLOWING CHART ILLUSTRATES THE VESTING AND
EXERCISABILITY OF THE OPTION:

 

 

 

Option Vested and Exercisable

 

Option Expires if not Exercised

 

 

 

 

 

[100] Shares

 

May     , 2005

 

May     , 2010

[100] Shares

 

May     , 2006

 

May     , 2011

[100] Shares

 

May     , 2007

 

May     , 2012

 

2

--------------------------------------------------------------------------------


 


(B)           IF PARTICIPANT’S SERVICE TERMINATES DUE TO DISABILITY, VOLUNTARY
TERMINATION BY PARTICIPANT, OR INVOLUNTARY TERMINATION BY THE COMPANY WITHOUT
CAUSE, THE VESTED PORTION OF THIS OPTION (INCLUDING ANY PORTION SUBJECT TO
ACCELERATED VESTING PURSUANT TO SECTION 4) HELD BY SUCH PARTICIPANT OR ANY
TRANSFEREE THEREOF SHALL BE EXERCISABLE ONLY TO THE EXTENT THAT IT WAS
EXERCISABLE ON THE DATE OF SUCH TERMINATION OF SERVICE AND SHALL EXPIRE THREE
(3) MONTHS AFTER SUCH TERMINATION OF SERVICE OR ON ITS STATED EXPIRATION DATE,
WHICHEVER OCCURS FIRST.


 


(C)           IF PARTICIPANT’S SERVICE TERMINATES DUE TO DEATH, THE VESTED
PORTION OF THIS OPTION (INCLUDING ANY PORTION SUBJECT TO ACCELERATED VESTING
PURSUANT TO SECTION 4 AND ANY HELD BY A TRANSFEREE THEREOF) SHALL EXPIRE ON THE
FIRST ANNIVERSARY OF THE DATE OF SUCH PARTICIPANT’S DEATH, REGARDLESS OF THE
STATED EXPIRATION DATE OF THIS OPTION.


 


(D)           IF PARTICIPANT’S SERVICE TERMINATES DUE TO INVOLUNTARY TERMINATION
BY THE COMPANY WITH CAUSE, THE PARTICIPANT SHALL FORFEIT THE VESTED AND UNVESTED
PORTION OF THIS OPTION ON THE DATE OF SUCH TERMINATION OF SERVICE.


 


(E)           SUBJECT TO THE PLAN, THIS OPTION MAY BE EXERCISED BY SUBMITTING TO
THE COMPANY: (I) WRITTEN NOTICE OF EXERCISE (IN ACCORDANCE WITH, AND
REFERENCING, THIS AGREEMENT) FROM THE PERSON ENTITLED TO EXERCISE THIS OPTION,
STATING THE WHOLE NUMBER OF OPTION SHARES AS TO WHICH THIS OPTION IS BEING
EXERCISED, THE MANNER OF PAYMENT FOR THE OPTION SHARES, THE NAME AND ADDRESS TO
WHICH THE SHARE CERTIFICATES ARE TO BE DELIVERED WITH RESPECT TO THE OPTION
SHARES GRANTED UPON EXERCISE OF THE OPTION, AND SUCH OTHER INFORMATION AS THE
COMMITTEE MAY REQUIRE, AND (II) FULL PAYMENT FOR THE EXERCISE PRICE OF OPTION
SHARES WITH RESPECT TO WHICH THIS OPTION IS EXERCISED AND ANY WITHHOLDING TAX
RELATING TO THE EXERCISE OF THIS OPTION.


 


(F)            FULL PAYMENT MAY CONSIST OF ANY OF THE FOLLOWING METHODS: (I) IN
CASH, OR ITS EQUIVALENT, IN UNITED STATES DOLLARS; (II) BY TENDERING SHARES
OWNED BY THE PARTICIPANT FOR AT LEAST SIX MONTHS AND DULY ENDORSED FOR TRANSFER
TO THE COMPANY, (III) OPTION SHARES ISSUABLE TO THE PARTICIPANT UPON EXERCISE OF
THE OPTION, OR (IV) ANY COMBINATION OF CASH, CERTIFIED OR CASHIER’S CHECK AND
SHARES. SHARES ISSUED UPON EXERCISE OF THIS OPTION SHALL BE ISSUED IN THE NAME
OF THE PARTICIPANT OR, IF REQUESTED BY THE PARTICIPANT, IN THE NAME OF THE
PARTICIPANT AND HIS OR HER SPOUSE. UNTIL THE SHARES ARE ISSUED (AS EVIDENCED BY
THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF A DULY AUTHORIZED
TRANSFER AGENT OF THE COMPANY), NO RIGHT TO VOTE OR RECEIVE DIVIDENDS OR ANY
OTHER RIGHTS AS A STOCKHOLDER SHALL EXIST WITH RESPECT TO THE OPTION SHARES,
NOTWITHSTANDING THE EXERCISE OF THIS OPTION. THE COMPANY SHALL ISSUE (OR CAUSE
TO BE ISSUED) SUCH SHARES PROMPTLY AFTER THIS OPTION IS EXERCISED. NO ADJUSTMENT
WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT FOR WHICH THE RECORD DATE IS PRIOR TO
THE DATE THE SHARES ARE ISSUED, EXCEPT AS PROVIDED IN SECTION 7 BELOW.
EXERCISING THIS OPTION IN ANY MANNER SHALL DECREASE THE NUMBER OF SHARES
THEREAFTER AVAILABLE FOR SALE UNDER THIS OPTION BY THE NUMBER OF SHARES AS TO
WHICH THIS OPTION IS EXERCISED.


 


(G)           UPON RECEIPT OF THE NOTICE OF EXERCISE, THE COMPANY SHALL ISSUE
(OR CAUSE TO BE ISSUED) A NEW CERTIFICATE TO THE PARTICIPANT FOR THE OPTION
SHARES, REGISTERED IN THE NAME OF THE PARTICIPANT AND DELIVERED TO PARTICIPANT.

 

3

--------------------------------------------------------------------------------


 


6.             RESTRICTIONS ON TRANSFER


 


(A)           UNLESS DETERMINED OTHERWISE BY THE COMMITTEE, THIS OPTION MAY NOT
BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE ALIENATED OR HYPOTHECATED,
EXCEPT BY WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION OR PURSUANT TO A
DOMESTIC RELATIONS ORDER (AS DEFINED IN CODE SECTION 414(P)), AND MAY BE
EXERCISED, DURING THE LIFETIME OF THE PARTICIPANT, ONLY BY THE PARTICIPANT OR
HIS OR HER GUARDIAN OR LEGAL REPRESENTATIVE. IF THE COMMITTEE PERMITS THIS
OPTION TO BE TRANSFERABLE, THE COMMITTEE MAY IMPOSE ADDITIONAL TERMS AND
CONDITIONS AS THE COMMITTEE DEEMS APPROPRIATE.


 


(B)           NOTWITHSTANDING THE PROHIBITIONS SET FORTH BELOW IN SUBSECTION (A)
ABOVE, THE PARTICIPANT SHALL BE PERMITTED AT ALL TIMES TO TRANSFER ANY OR ALL OF
THIS OPTION TO CERTAIN TRUSTS DESIGNATED BY THE PARTICIPANT AS LONG AS SUCH
TRANSFER OR ISSUANCE IS MADE AS A GIFT (I.E., A TRANSFER FOR NO CONSIDERATION,
WITH DONATIVE INTENT), WHETHER DURING THE PARTICIPANT’S LIFETIME OR TO TAKE
EFFECT UPON (OR AS A CONSEQUENCE OF) THE PARTICIPANT’S DEATH, TO THE
PARTICIPANT’S SPOUSE OR CHILDREN. GIFTS IN TRUST SHALL BE DEEMED GIFTS TO EVERY
BENEFICIARY AND CONTINGENT BENEFICIARY, AND SO SHALL NOT BE PERMITTED UNDER THIS
SECTION IF THE BENEFICIARIES OR CONTINGENT BENEFICIARIES SHALL INCLUDE ANYONE
OTHER THAN SUCH SPOUSE OR CHILDREN. TRANSFERS TO A SPOUSE OR CHILD FOR
CONSIDERATION, REGARDLESS OF THE AMOUNT, SHALL NOT BE PERMITTED UNDER THIS
SECTION. OPTIONS TRANSFERRED IN ACCORDANCE WITH THIS SUBSECTION (B) MAY BE
EXERCISED BY THE TRANSFEREE.


 


7.             ADJUSTMENTS


 


(A)           THE NUMBER OF OPTION SHARES SUBJECT TO THIS OPTION SHALL BE
PROPORTIONATELY ADJUSTED FOR ANY INCREASE OR DECREASE IN THE NUMBER OF ISSUED
SHARES RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND,
COMBINATION OR RECLASSIFICATION OF THE SHARES, OR ANY OTHER INCREASE OR DECREASE
IN THE NUMBER OF ISSUED SHARES EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY THE
COMPANY; PROVIDED, HOWEVER, THAT CONVERSION OF ANY CONVERTIBLE SECURITIES OF THE
COMPANY SHALL NOT BE DEEMED TO HAVE BEEN “EFFECTED WITHOUT RECEIPT OF
CONSIDERATION.”  SUCH ADJUSTMENTS SHALL BE MADE BY THE BOARD, WHOSE
DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING AND CONCLUSIVE.


 


(B)           IN THE EVENT OF THE PROPOSED DISSOLUTION OR LIQUIDATION OF THE
COMPANY, THE COMMITTEE SHALL NOTIFY PARTICIPANT AS SOON AS PRACTICABLE PRIOR TO
THE EFFECTIVE DATE OF SUCH PROPOSED TRANSACTION. THE COMMITTEE IN ITS DISCRETION
MAY PROVIDE FOR PARTICIPANT TO HAVE THE RIGHT TO EXERCISE THE VESTED PORTION OF
THIS OPTION UNTIL TEN (10) DAYS PRIOR TO SUCH TRANSACTION. TO THE EXTENT IT HAS
NOT BEEN PREVIOUSLY EXERCISED, THIS OPTION WILL TERMINATE IMMEDIATELY PRIOR TO
THE CONSUMMATION OF SUCH PROPOSED ACTION.


 


(C)           IN THE EVENT OF CHANGE IN CONTROL THAT IS A MERGER, CONSOLIDATION,
OR SIMILAR REORGANIZATION OF THE COMPANY WITH ANY OTHER ENTITY PURSUANT TO WHICH
THE HOLDERS OF SHARES SURRENDER SHARES (OR THE SHARES ARE DEEMED CONVERTED) IN
EXCHANGE FOR OTHER SHARES OF CAPITAL STOCK OR SECURITIES OF THE COMPANY OR
ANOTHER ENTITY, THEN AN EQUITABLE ADJUSTMENT SHALL BE MADE IN THIS OPTION AND
PARTICIPANT’S SHARES SUBJECT TO THE PLAN. SUCH EQUITABLE ADJUSTMENT MAY BE (I)
THE SUBSTITUTION OF THE NUMBER AND KIND OF SHARES OF CAPITAL STOCK OR OTHER
SECURITIES THAT THE HOLDERS OF SHARES ARE ENTITLED TO RECEIVE FOR EACH SHARE
SURRENDERED PURSUANT TO THE TRANSACTION AND/OR THE PROPORTIONATE ADJUSTMENT TO
THE EXERCISE PRICE OR (II) ANY OTHER ADJUSTMENT THAT THE

 

4

--------------------------------------------------------------------------------


 


BOARD DETERMINES TO BE EQUITABLE. SUCH ADJUSTMENT SHALL BE MADE BY THE BOARD,
WHOSE DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING AND CONCLUSIVE.


 

(d)           Except as provided in this Section 7, Participant shall have no
rights by reason of (i) any subdivision or consolidation of shares of stock of
any class, (ii) the payment of any dividend or (iii) any other increase or
decrease in the number of shares of stock of any class. Any issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number or Exercise Price of Shares subject to
this Option. The grant of this Option shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure, to merge or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business or assets.

 


8.             NOTICES


 

All notices by one party to the other under this Agreement shall be in writing
and personally delivered or sent via overnight mail, registered or certified
mail, or facsimile.

 


9.             MISCELLANEOUS


 


(A)           THIS AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING AND AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN AND
SUPERSEDES ANY AND ALL PRIOR OR CONTEMPORANEOUS ORAL OR WRITTEN COMMUNICATION
WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


(B)           ALL OF THE TERMS, PROVISIONS AND CONDITIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
SUCCESSORS AND ASSIGNS.


 


(C)           THE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PROVISIONS THEREOF, SHALL GOVERN THE FORMATION, INTERPRETATION
AND PERFORMANCE OF THIS AGREEMENT. NEITHER PARTY MAY BRING ANY ACTION INVOLVING
THIS AGREEMENT EXCEPT IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS OR THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN
DIVISION AND THE PARTIES HEREBY ACKNOWLEDGE AND SUBMIT TO THE PERSONAL
JURISDICTION OF EITHER SUCH COURT. EACH PARTY CONSENTS TO SERVICE OF PROCESS BY
MEANS OF ANY OF THE METHODS FOR DELIVERY OF NOTICE THAT ARE SPECIFIED IN SECTION
8.


 


(D)           PARTICIPANT HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND
AGREES TO THE TERMS AND CONDITIONS THEREIN. IN THE EVENT OF ANY CONFLICT BETWEEN
THE PROVISIONS OF THIS AGREEMENT AND THOSE OF THE PLAN, THE PROVISIONS OF THE
PLAN SHALL GOVERN ONLY TO THE EXTENT NECESSARY TO RESOLVE SUCH CONFLICT.


 


(E)           THE PARTIES MAY EXECUTE THIS AGREEMENT IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE BUT ONE AGREEMENT.


 


10.          NO RIGHT TO EMPLOYMENT.


 

Nothing contained in this Agreement or the Option granted pursuant thereto shall
confer upon any Participant any right to be continued in the Service or
employment of the Company, or interfere in any way with the right of the Company
to terminate any Participant’s Service or employment at any time.

 

5

--------------------------------------------------------------------------------


 


11.          SPECIFIC PERFORMANCE.


 

Participant and the Company acknowledge that Participant and the Company will be
entitled to enforce their rights under this Agreement to recover damages and
costs (including reasonable attorneys’ fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. Participant and the Company further agree and acknowledge that money
damages might not be an adequate remedy for any breach of the provisions of this
Agreement and that Participant and the Company may, each in its sole discretion,
apply to any court of law or equity in accordance with Section 9(c) (without
posting any bond or deposit) for specific performance and/or other injunctive
relief in order to enforce or prevent any violations of the provisions of this
Agreement.

 


12.          RESOLUTION OF DISPUTES.


 

Any dispute or disagreement that shall arise under, as a result of, or pursuant
to this Agreement shall be determined by the Committee in its sole and absolute
discretion, and any such determination or any other determination by the
Committee under or pursuant to this Agreement and any interpretation by the
Committee of the terms of this Agreement shall be final, binding, and conclusive
on all persons affected thereby.

 


13.          PREEMPTION BY APPLICABLE LAWS OR REGULATIONS.


 

Anything in this Agreement to the contrary notwithstanding, if the Committee
determines that any law, regulation, or requirement of any governmental
authority having appropriate jurisdiction shall require either the Company or
the Participant to take any action prior to or in connection with the issuance
or sale of Shares attributable to the Option granted hereunder, the issue or
sale of such Shares shall be deferred until such action shall have been taken.

 


14.          SECURITIES LAW REQUIREMENTS.


 

(a)           If required by the Company, the notice of exercise of the Option
shall be accompanied by the Participant’s written representations covenants, and
undertakings that the Company may prescribe pursuant to or to satisfy securities
laws and regulations or other requirements.

 

(b)           This Option shall not be exercisable in whole or in part, nor
shall the Company be obligated to sell any Shares subject to such Award, if such
exercise and sale may, in the opinion of counsel for the Company, violate the
Securities Act of 1933, as amended (or other federal or state statutes having
similar requirements), as it may be in effect at that time.

 

(c)           With respect to individuals subject to Section 16 of the Exchange
Act, transactions under this Agreement are intended to comply with all
applicable conditions of Rule 16b-3, or its successors under the Exchange Act.
To the extent any provision of the Agreement or action by the Committee fails to
so comply, the Committee may determine, to the extent permitted by law, that
such provision or action shall be null and void.

 


15.          AMENDMENTS.


 

The Company and the Participant may amend this Agreement only by a written
instrument signed by both parties.

 

6

--------------------------------------------------------------------------------


 


16.          SUBJECT TO PLAN.


 


THIS OPTION AND THE GRANT AND THE EXERCISE HEREOF ARE SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN, WHICH TERMS AND CONDITIONS INCLUDE, BUT ARE NOT LIMITED
TO, RESTRICTIONS ON THE ABILITY TO EXERCISE THE OPTION AFTER TERMINATION OF
SERVICE, RESTRICTIONS ON THE TRANSFERABILITY OF THE OPTIONS, AND TERMINATION OF
THE PLAN. THE PLAN IS INCORPORATED HEREIN BY REFERENCE AND MADE A PART HEREOF,
BUT THE TERMS OF THE PLAN SHALL NOT BE CONSIDERED AN ENLARGEMENT OF ANY BENEFITS
UNDER THIS AGREEMENT. WHEREVER A CONFLICT MAY ARISE BETWEEN THE TERMS OF THIS
AGREEMENT AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN SHALL CONTROL SOLELY
TO THE EXTENT NECESSARY TO RESOLVE SUCH CONFLICT. IN ADDITION, THE OPTION
GRANTED HEREUNDER IS SUBJECT TO ANY RULES AND REGULATIONS PROMULGATED BY THE
COMMITTEE PURSUANT TO THE PLAN, NOW OR HEREAFTER IN EFFECT.


 

IN WITNESS WHEREOF, the parties hereto have executed this Non-Qualified Stock
Option Agreement as of the Date of Grant set forth above.

 

PARTICIPANT

 

KANBAY INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

to

 

NON-QUALIFIED STOCK OPTION AGREEMENT PURSUANT

TO THE STOCK INCENTIVE PLAN

 

Notice of Exercise

 

(To be executed only upon exercise of the option)

 

Participant:

 

 

Number of Shares purchased hereunder:

 

Address:

 

 

Exercise Price:  $

 

 

 

Date of Grant:

 

Date of Exercise:

 

 

 

 

Reference is made to the Kanbay International, Inc. Non-Qualified Stock Option
Agreement, with the Date of Grant set forth above (the “Agreement”), between
Kanbay International, Inc. a Delaware corporation (the “Company”), and the
Participant set forth above. Capitalized terms used herein and not otherwise
defined have the meanings assigned to such terms in the Agreement.

 


1.               PARTICIPANT HEREBY IRREVOCABLY EXERCISES THE OPTION FOR AND
PURCHASES THE NUMBER OF SHARES OF COMMON STOCK OF THE COMPANY SET FORTH ABOVE.


 


2.               THE FULL PURCHASE PRICE FOR THE SHARES OF COMMON STOCK
PURCHASED HEREUNDER, CALCULATED IN ACCORDANCE WITH THE AGREEMENT, IS
$                                 . THE CLOSING OF THE PURCHASE OF THE OPTION
SHARES SHALL BE IN ACCORDANCE WITH THE AGREEMENT.


 


3.               PARTICIPANT REQUESTS THAT CERTIFICATES FOR THE SHARES OF COMMON
STOCK PURCHASED HEREUNDER BE ISSUED IN THE NAME OF AND DELIVERED TO THE
PARTICIPANT AT THE FOLLOWING ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, Participant has executed this Notice of Exercise of the date
of Exercise set forth above.

 

 

 

 

 

Signature of Participant

 

 

Agreed and Acknowledged:

Kanbay International, Inc.

 

By:

 

 

 

 

 

Its:

 

 

 

--------------------------------------------------------------------------------